— In a medical malpractice action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Adler, J.), dated March 20, 1986, as, upon reargument, adhered to its original determination in an order and judgment dated January 21, 1986, which, inter alia, dismissed the action as against the defendants Health Insurance Plan of Greater New York and Parkway Medical Group for lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record reveals that plaintiffs failed to properly effectuate service on either the defendant Health Insurance Plan of Greater New York, a corporation (see, CPLR 311), or on the *624defendant Parkway Medical Group, a partnership (see, CPLR 310). Therefore, the complaint was properly dismissed against both of these defendants. Weinstein, J. P., Spatt, Sullivan and Harwood, JJ., concur.